DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 2, 15, 25, 29, 34, 36, 37, 40, 53, 54, 55, 61, 62, 63, 65, 67, 68, 70 and 79) and of the species represented by SEQ ID NOs: 1, 32, and 35,  triple negative breast cancer durvalumab and the LNP from claim 68,  in the reply filed on 04/04/2022 is acknowledged. Claims 1-2, 15, 25, 29, 34, 36-37, 40, 53-55, 61-63, 65, 67-68, and 79 are pending and are examined.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/24/2020 and 04/04/2020 were considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 15, 25, 29, 34, 36-37, 40, 53-55, 61-63, 65, 67-68, and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
 “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), it is noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
In the instant case, the specification discloses a method of treating xenografts of MC-38 cells (murine colon cancer cells) with a cocktail of mRNAs encoding a mouse OX40L polypeptide (amino acid sequence SEQ ID NO: 3), mRNA encoding a human IL-23 polypeptide comprising IL-12p40 subunit and IL-23p19 subunit linked by GS Linker (amino acid sequence SEQ ID NO: 32), and mRNA encoding a human IL-36γ polypeptide (amino acid sequence SEQ ID NO: 35) were prepared. Each mRNA comprised a miR-122 binding site in the 3′UTR. The administered single intratumoral doses of mRNAs were formulated in Compound II-based lipid particles (SM68 LNP), at 5 μg total mRNA/dose, every 7 days for 4 cycles (Q7Dx4). In the variant of treatment comprising combined administration of the triplet mRNA and a checkpoint inhibitor, the specification mentions using the anti-PD-L1 antibody 10F.9G2 and the anti- CTLA-4 antibody 9D9). Further, the specification offers outlines of the human clinical trail (NCT03739931) which uses a triad of mRNAs with or without Durvalumab (an ant -PD-L1 antibody) to treat Triple Negative Breast Cancer, HNSCC, Non-Hodgkin’s, Urothelial Cancer, Immune Checkpoint Refractory Melanoma, and NSCLC Lymphoma. There are no data presented to show that Applicant was indeed  in possession of a treatment method.  
However, the claims broadly encompass methods of treatment that use any mRNA  as long that it comprises the open reading frame of the human OX40L, IL-23 and IL-36 gamma (encapsulated in a generic lipid nanoparticle) as well as any checkpoint inhibitor peptide.
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
Here, the claims are directed to the use of a genus of mRNAs which could contain any number of alteration (additions, substitutions, etc.) encapsulated in any lipid nanoparticles
There is a large repertoires of RNAs that could be considered for mRNA vaccination; a person of ordinary skill in the art would have to account for the vulnerability of the mRNA in vivo, the stability of the construct and the ability to first be inserted into a cell and then to be able to be translated in a product. All these considerations are not trivial or easy to be overcome and this is the reason that even nowadays the mRNA vaccination has limited success, depending on the exact structures of the mRNA used and the exact lipid nanoparticle used as carrier. Given all these considerations, the skilled artisan would not have been in possession of the generic mRNAs and checkpoint inhibitory peptides of the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera and thus the written description requirement cannot be considered to be fulfilled for the full scope of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 15, 25, 29, 34, 36-37, 40, 53-55, 61-63, 65, 67-68, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (WO2017/201325- cited by Applicant).
The claims are drawn to a method of treating a solid tumor malignancy or
lymphoma in a human patient by inducing or enhancing an anti-tumor immune response, comprising administering to the patient by intratumoral injection an effective amount of a lipid nanoparticle (LNP) encapsulated messenger RNA (mRNA) therapeutic agent comprising three mRNA drug substances:
(i) a first mRNA comprising an open reading frame (ORF) encoding a human
OX40L polypeptide;
(ii) a second mRNA comprising an ORF encoding a human IL-23 polypeptide; and
(iii) a third mRNA comprising an ORF encoding a human IL-36y polypeptide,
wherein the patient is administered a dose of 0.10-10.0 mg of the mRNA therapeutic
agent in a dosing regimen from 7 to 28 days. The mRNA therapeutic agent  may be administered in combination with a checkpoint inhibitor polypeptide which may be PD-1 antagonist, a PD-L1 antagonist or a CTLA-4 antagonist (antibodies nivolumab, pembrolizumab, pidilizumab, durvalumab, avelumab, atezolizumab ipilimumab or tremelimumab). The cancer to be treated may be negative breast cancer, head and
neck squamous cell carcinoma, and melanoma and the lymphoma is Non-Hodgkin lymphoma. The  human OX40L polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 1; the human IL-23 polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 32; and the human IL-36γ polypeptide comprises the amino acid sequence as set forth in SEQ ID NO: 35. The mRNAs comprise a 3' untranslated region (UTR) comprising at least one microRNA-122 (miR-122) binding site, wherein the miR-122 binding site is a miR-122-3p binding site or a miR-122-5p binding site. The sequences of the mRNAs comprise SEQ ID NO: 5, 34, 37 respectively.
the first, second, and third mRNAs are formulated in the lipid nanoparticle at a mass ratio of OX40L:IL-23 :IL-36y of 1: 1 :2. Each of the  mRNAs is chemically modified with chemically-modified uridines (Nl-methylpseudouridines (m1ψ) and/or cytidines.
Frederick et al. teaches , immunotherapeutic methods for treating cancer, by administering mRNAs encoding IL-23, IL-36 gamma and OX40L. The treatment with mRNA encoding immune response primer polypeptides in combination with additional therapeutic agents, such as a checkpoint inhibitor polypeptide (e.g., anti-PD-1 antibody, anti-PDL-1 antibody, anti-CTLA4, or a combination thereof). Exemplary aspects feature treatment with lipid nanoparticle- (LNP-) encapsulated mRNAs. Exemplary aspects feature intratumoral administration of mRNAs in ionizable amino lipid-based LNPs. The mRNAs may comprise at least one chemically modified nucleoside(pseudouridine, N1-methylpseudouridine, 5-methylcytosine, 5-methoxyuridine, and a combination thereof ([5]-[9]. The treatment comprise variable doses of mRNA (including for instance 2.5-5 μg) (see figures 5-10). the effective amount of a composition is between about 0.10
mg/kg to about 1000 mg/kg. The compositions disclosed are formulated for administration to a human subject (hence human mRNAs) ([401]).The RNAs contained miR-122 binding site (example 5); the anti-PD-L1 monoclonal antibody therapy comprises durvalumab, avelumab, MEDI473, BMS-936559, aezolizumab, or any combination thereof. The anti-CTLA-4 monoclonal antibody comprises ipilimumab or tremelimumab ([486]-[487]). Some of the types of cancer treated are A20 lymphoma model (B cell lymphoma) (Example 4) and B16F10-AP3 melanoma model (example 17). The reference mentions the lipid nanoparticle based on the compounds IIa (which are the compounds of series II in the instant Application). The composition is formulated in a lipid nanoparticle carrier,  a molar ratio of about 20-60% ionizable amino lipid: 5-25% phospholipid: 25-55% sterol; and 0.5-15% PEG-modified lipid. In one embodiment, the ionizable amino lipid is selected from the group consisting of for example, 2,2-dilinoleyl-4- dimethylaminoethyl-[1,3]-dioxolane (DLin-KC2-DMA), dilinoleyl-methyl-4-dimethylaminobutyrate (DLin-MC3-DMA), and di((Z)-non-2-en-1-yl) 9-((4-(dimethylamino)butanoyl)oxy)heptadecanedioate (L319) ([42]). The ratio between mRNAs is 1:1:2, respectively OX40L, IL-23, IL-36 ([429]).
The SEQ ID NOs: 32, 35, 4, 33, 36, 5, 34, and 37 of the Application are taught by the reference as SEQ ID NOs: 140, 16, 145, 141, 143, 146, 142, and 144, correspondingly.          
The refence teaches or suggests all the limitation of the claims of the instant Application with the exception of the dosing regimen from 7 to 28 days. Nevertheless the reference teaches that the dosing regimen is a schedule of administration or physician determined regimen of treatment, prophylaxis, or palliative care. Thus, the physician has a large latitude to choose the best schedule depending the results to be achieved and the treatment response of the patient (Nota bene, a dosing regimen of seven days is taught in the reference-see above).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have used the teachings of Frederick et al. for treating cancer with the mRNA cocktail, with or without a checkpoint inhibitor, and treat cancer with a reasonable expectation of success. This is because the reagents, the types of cancer and the carriers were taught by Frederick et al. and the dosing regimen is at physician’s knowledge in order to obtain the best results for the patient.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 15, 25, 29, 34, 36-37, 40, 53-55, 61-63, 65, 67-68, and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,172,808, in view of over Frederick et al. (WO2017/201325). The U.S. Patent does not teach all the SEQ ID NOs claimed in the Application and does not teach the dosing regimen. It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have used the claims of the U.S. Patent and the teachings of Frederick et al. for treating cancer with the mRNA cocktail, with or without a checkpoint inhibitor, and treat cancer with a reasonable expectation of success. This is because the reagents, the types of cancer and the carriers were taught by Frederick et al. and the dosing regimen is at physician’s knowledge in order to obtain the best results for the patient.
Claims 1-2, 15, 25, 29, 34, 36-37, 40, 53-55, 61-63, 65, 67-68, and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,285,950, in view of over Frederick et al. (WO2017/201325). The U.S. Patent does not teach all the SEQ ID NOs claimed in the Application and does not teach the dosing regimen. It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have used the claims of the U.S. Patent and the teachings of Frederick et al. for treating cancer with the mRNA cocktail, with or without a checkpoint inhibitor, and treat cancer with a reasonable expectation of success. This is because the reagents, the types of cancer and the carriers were taught by Frederick et al. and the dosing regimen is at physician’s knowledge in order to obtain the best results for the patient.
Claims 1-2, 15, 25, 29, 34, 36-37, 40, 53-55, 61-63, 65, 67-68, and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-11 and 25-29 of U.S. Patent No. 11, 344, 504, in view of over Frederick et al. (WO2017/201325). The U.S. Patent does not teach all the SEQ ID NOs claimed in the Application and does not teach the dosing regimen. It would have been obvious for a person of ordinary skill in the art at the time that the invention was filed to have used the claims of the U.S. Patent and the teachings of Frederick et al. for treating cancer with the mRNA cocktail, with or without a checkpoint inhibitor, and treat cancer with a reasonable expectation of success. This is because the reagents, the types of cancer and the carriers were taught by Frederick et al. and the dosing regimen is at physician’s knowledge in order to obtain the best results for the patient.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647